Title: From George Washington to Nehemiah Hubbard, 20 November 1782
From: Washington, George
To: Hubbard, Nehemiah


                  
                     Sir
                     Head Quarters Newburgh Novr 20th 1782
                  
                  I expect as soon as the Huts are compleated, which will be the case in a few days, to relieve the Light Infantry now on the Lines, with a considerable Detachment from this Army—it will therefore be expedient & even essentially necessary that there should be a quantity of hard Bread on hand for these Troops & for the advanced Posts; because the supply of bread will otherwise be precarious, & the Troops in their moving state frequently destitute—I have therefore to request that you will not fail to have a ten day’s supply immediately provided for an equal number of Men to those now on the lines, that is to say, from 12 to 1500 Rations ⅌ day or more if it should be convenient—you will not I presume, hesitate in complying, as the good of the service is extremely interested, and as the difference between this & other Bread, will certainly be paid to the Contractors, by the Public.  I am Sir &c.
                  
               